                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    FORT SMITH DIVISION

MICHAEL DUNN, JR.                                                                                PLAINTIFF

        v.                                  CIVIL NO. 2:18-cv-2150-MEF

ANDREW M. SAUL, Commissioner,
Social Security Administration 1                                                                 DEFENDANT

                                           FINAL JUDGMENT

        This cause is before the Court on the Plaintiff’s complaint for judicial review of an

unfavorable final decision of the Commissioner of the Social Security Administration regarding

his application for Disability Insurance Benefits. The parties have consented to entry of final

judgment by the United States Magistrate Judge under the provisions of 28 U.S.C. § 636(c), with

any appeal to the Court of Appeals for the Eighth Circuit. The Court, having reviewed the record,

the administrative transcript, the briefs of the parties, the applicable law, and the parties having

waived oral argument, finds as follows, to-wit:

        For the reasons announced by the Court on the record on July 11, 2019, the Court finds

that the decision of the Commissioner of Social Security is supported by substantial evidence, and

the same is hereby affirmed.

        IT IS SO ORDERED this the 12th day of July, 2019.

                                                             /s/ Mark E. Ford
                                                             HON. MARK E. FORD
                                                             UNITED STATES MAGISTRATE JUDGE




1
 On June 4, 2019, Andrew M. Saul was confirmed as the Commissioner of the Social Security Administration.
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew M. Saul should be substituted for Acting
Commissioner Nancy A. Berryhill as the defendant in this suit.
